Citation Nr: 0834345	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  04-12 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel
INTRODUCTION

The veteran had active military service from January 1975 to 
April 1976. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied entitlement to service connection 
for a right shoulder injury, and determined that new and 
material evidence had not been received to reopen a 
previously denied claim of service connection for a back 
disability.  

The veteran testified at a Board video-conference hearing 
before the undersigned Veteran's Law Judge in June 2007, at 
which time he waived RO consideration of the evidence he 
submitted during his hearing.  A transcript of the hearing is 
of record.  

The Board remanded the veteran's current claims for further 
development in August 2007.  Specifically, the Board 
requested a VA medical opinion regarding whether the 
veteran's claimed disabilities had their onset during 
service.  Additionally, in its August 2007 decision the Board 
found that the veteran had submitted new and material 
evidence in regards to his claim to reopen a claim of service 
connection for a back disability.  Therefore, because the 
veteran was granted the full benefit he sought, his claim to 
re-open service connection for back disability is no longer 
on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  There is no competent evidence that the veteran's right 
shoulder disability is related to service.

2.  There is no competent evidence that the veteran's back 
disability is related to service.


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.307 (2007).

2.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in October 2002, and post-adjudication notice by 
letters dated in August 2006 and August 2007.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

No new disability rating or effective date for award of 
benefits will be assigned as the claims for service 
connection are denied.  Accordingly, any defect with respect 
to that aspect of the notice requirement is rendered moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

VA has obtained service medical records (SMRs), assisted the 
veteran in obtaining evidence, and afforded the veteran 
medical examinations and opinions as to the existence and 
etiology of his claimed disabilities.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the veteran's claim file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks service connection for right shoulder and 
back disabilities.  At his June 2007 hearing the veteran 
testified that during training in Alaska he was involved in a 
roll-over motor vehicle accident and that his right shoulder 
and back were injured.  He also testified that he has had 
problems with his right shoulder and back since his in-
service injuries.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows present right shoulder and back 
disabilities.  A VA examination was conducted in June 2003.  
A diagnosis of rotator cuff type injury of the right shoulder 
with possible impingement and possible degenerative disease 
of the shoulder joint was given.  Following x-rays, the 
veteran was given an impression of postsurgical changes of 
prior right navicular tip resection, with secondary widening 
of the acromioclavicular joint; otherwise normal two-view 
examination of the right shoulder.  Concerning his back, the 
veteran was given diagnoses of compression fracture of T6 
with muscle spasms of the thoracic spine and degenerative 
joint disease (DJD) of the lumbar spine with loss of muscle 
tissue of the right quadriceps.  Following x-rays, the 
veteran was given an impression of slight disc space 
narrowing and ventral osteophype formation at L3-L4, 
consistent with early degenerative disc disease (DDD).  

An April 2008 VA examination report notes that the veteran 
had impressions of adhesive capsulitis ("frozen shoulder") 
with limited range of motion of the right shoulder, and DDD 
and DJD of the proximal thoracic spine.

It should also be noted that private medical records dated in 
January 1984 show that the veteran was admitted for hospital 
care following a post-service hit and run motor vehicle 
accident.  Impressions of probable no acute injury except 
cervical strain and possible subjective loss of strength in 
right hand grasp were given.  A hospital emergency room 
report dated in September 1996 notes complaints of neck and 
back pain after a motor vehicle accident, and impressions of 
cervical and thoracic pain were given.

SMRs indicate that in June or July 1975 the veteran was 
involved in a bus accident and that he sought treatment for 
back pain and pain between his shoulder blades.  Objectively, 
the veteran had tenderness over the T6 spine and x-rays of 
the T-spine appeared okay.  An assessment of musculoskeletal 
back pain was given.  In August 1975 SMRs indicate that the 
veteran was put on a physical profile due to back pain.  It 
was noted that the veteran was to do no strenuous activity 
and no assignment requiring handling of heavy materials was 
to be made.  A Medical Board Proceedings report dated in 
March 1976, notes that the veteran was medically fit for 
further military service and that he had chronic back pain 
that began in June 1975 as a cause incident to service.  It 
was also noted that the condition did not exist prior to 
service.  The Medical Board recommended that the veteran be 
returned to duty with the present profile and it was noted 
that the veteran did not desire to continue on active duty.  
A Hardship Discharge examination dated in April 1976 notes 
that the veteran reported that he had back pain and that his 
shoulder was injured in June 1975.

Regrettably, regardless of the fact that the veteran had in-
service injuries to his right shoulder and back, there is 
simply no competent medical evidence that the veteran's 
current disabilities are related to his in-service injuries.   

As noted above, a VA examination was conducted in June 2003, 
however it contains no opinion regarding the etiology of the 
veteran's claimed right shoulder and back disabilities.  

A VA examination was conducted in April 2008.  The examiner 
reviewed the veteran's claim file and specifically noted the 
veteran's in-service injuries to his right shoulder and upper 
(thoracic) spine and his lower (lumbar) spine.  The examiner, 
a Board Certified Orthopedic Surgeon, found that the veteran 
does have moderate disability of the right shoulder 
(secondary to partial frozen shoulder and limited motion of 
the shoulder) and he has minimal disability of the thoracic 
spine (minimal disability related to DDD).  He then opined 
that it is less likely than not that the current right 
shoulder condition/disability and the thoracic and 
lumbosacral spine conditions had their onset during active 
military service.

The negative evidence in this case outweighs the positive.  
The veteran has argued that his current right shoulder and 
back disabilities are related to injuries during service, but 
this is not a matter for an individual without medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Though the veteran's lay assertions have been 
considered, they do not outweigh the medical evidence of 
record, notably the April 2008 VA examination report, which 
shows that there is no relation between the veteran's current 
right shoulder and back disabilities and service.  
Regrettably, a competent, Board Certified medical expert 
makes this opinion and the Board is not free to substitute 
its own judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the claims for 
right shoulder and back disabilities; there is no doubt to be 
resolved; and service connection is not warranted.  Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.






ORDER

Entitlement to service connection for a right shoulder 
disability is denied.

Entitlement to service connection for a back disability is 
denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


